Citation Nr: 1709559	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for prostate cancer, to include as due to in-service herbicide exposure.

3.  Entitlement to an increased rating greater than 10 percent for residuals of injury to the right great toe.

4.  Entitlement to a compensable rating prior to July 25, 2014, for a bilateral hearing loss disability.

5.  Entitlement to an increased rating greater than 20 percent from July 25, 2014, to February 10, 2016, for a bilateral hearing loss disability.

6.  Entitlement to an increased rating greater than 40 percent from February 10, 2016, for a bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to September 1991.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file. 

The Board remanded the Veteran's claims in January 2016 for additional development.  The matter again is before the Board.

The January 2016 Board remand also included the issues of entitlement to service connection for hypertension and coronary artery disease.  In a March 2016 rating decision the Appeals Management Center (AMC) granted entitlement to service connection for these disabilities and assigned disability ratings and effective dates for each.  The foregoing represented a complete grant of benefits with respect to those issues and, as the Veteran has not raised any objection as to the assigned ratings or effective dates, the issues will not be further addressed herein.

A January 2015 rating decision increased the Veteran's disability rating for his bilateral hearing loss disability from noncompensable to 20 percent, effective July 25, 2014.  In addition, the March 2016 rating decision (referenced above) also increased the Veteran's disability rating for his bilateral hearing loss disability to 40 percent, effective from February 10, 2016.  The staged ratings remain on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In that regard the Board has considered the Veteran's April 2016 statement, wherein he referred to a March 2016 Supplemental Statement of the Case (SSOC) and the notation therein that a 40 percent disability rating for the bilateral hearing loss disability had been assigned.  The Veteran stated, "Does this mean I will get a 40% disability rating for my hearing?  If this is correct, I have no objection to this portion of the document."  As the foregoing is not a clear indication that he did not wish to continue his appeal with respect to the 40 percent disability rating from February 10, 2016, the Board will adjudicate this aspect of the appeal.

In addition, the Board recognizes that the Veteran has submitted additional evidence since the time of the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  Although these submissions did not include a waiver of initial review by the AOJ, the information submitted was entirely duplicative of information of record at the time of the final AOJ adjudication of the claim.  As such, a remand for initial AOJ consideration is not necessary. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an earlier effective date for the grant of service connection for a bilateral hearing loss disability has been raised by the record in a statement from the Veteran received on September 1, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  A cervical spine disability was not manifest in service or within one year of separation and is not otherwise related to the Veteran's active service.

2.  Prostate cancer was not manifest in service or within one year of separation from service and is not otherwise related to the Veteran's active service, to include as due to herbicide exposure.

3.  The Veteran's right great toe injury residuals include a small tender scar, without evidence of ulceration or skin breakdown.  

4.  The Veteran's right foot injury is manifested by degenerative arthritis involving the interphalangeal, metatarsal, and tarsal joints of the right foot, resulting in moderate foot injury.

5.  Prior to May 1, 2014, audiometric examinations corresponded to no greater than a level I hearing loss for the right ear and no greater than a level I hearing loss for the left ear.

6.  From May 1, 2014, to July 1, 2015, audiometric examinations corresponded to no greater than a level V hearing loss for the right ear and no greater than a level V hearing loss for the left ear.

7.  From July 1, 2015, audiometric examinations corresponded to no greater than a level VIII hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for a rating greater than 10 percent for residuals of right great toe injury, manifested by a painful scar, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code (DC) 7804 (2008).  

4.  The criteria for a separate 10 percent rating for residuals of injury to the right great toe, manifested by degenerative arthritis involving the interphalangeal, metatarsal, and tarsal joints of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, DC 5284 (2016).

5.  The criteria for a compensable rating prior to May 1, 2014, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.86 (2016).

6.  The criteria for a 40 percent rating from May 1, 2014, to June 25, 2014, for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.86 (2016).

7.  The criteria for an increased rating greater than 20 percent from May 1, 2014, to July 1, 2015, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.86 (2016).

8.  The criteria for a 40 percent rating from July 1, 2015, to February 10, 2016, for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.86 (2016).

9.  The criteria for an increased rating greater than 40 percent from July 1, 2015, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in March 2008 and June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) also have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, a January 2009 VA general medical examination discussed the Veteran's prostate cancer, but failed to provide an opinion as to the etiology of that disability.  No examination has been conducted involving the cervical spine claim.  The Board concludes that a remand for a VA examination is unnecessary for either disability.  As will be discussed, the Veteran does not contend and the objective evidence does not suggest the onset of either disability during service and the symptoms associated with each disability began more than one year after separation from service.  In addition, the Board finds that the Veteran's contentions regarding possible exposure to Agent Orange or other herbicide agents are not substantiated by the record.  There is no competent evidence suggesting an association between either the prostate cancer or cervical spine disability and service.  As such, a remand for an examination with respect to either issue is unnecessary.  

As to the bilateral hearing loss and right great toe disabilities, the Veteran has been afforded multiple VA examinations, most recently in February 2016.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  To the extent that the examination reports do not discuss the effects on the Veteran's daily and occupational functioning, his lay statements of record clearly detail his symptoms and their effects on functioning.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds the reports sufficient on which to base a decision in this matter.

Based on the association VA treatment records and SSA records, the February 2016 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There is a one year presumption for arthritis and malignant tumors (including prostate cancer).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Cervical Spine

The Veteran contends that he has a current cervical spine disability, with left upper extremity neurological impairment, due to his active service.  

In November 1990, the Veteran described right arm pain with weakness of grip and difficulties with usual activities.  There was pain in the proximal forearm.  On examination, there was full range of motion of the right arm and no swelling.  The assessment was strain secondary to bowling.  The Veteran's May 1991 Report of Medical Examination prior to separation included normal findings as to the spine and genitourinary system.  There was some weakness in extension of several fingers on the right hand, but this was attributed to having cut them on a fan blade and not due to cervical spine issues.  In a contemporaneous Report of Medical History, however, the Veteran reported a history of recurrent back pain and swollen or painful joints.  That said, he clarified that the problem was in the low back with pain on lifting and walking.  He did not report any specific cervical spine or genito-urinary symptoms.

In May 1996, the Veteran reported a fall in the very distant past that included pain between the shoulder blades that resolved.  About a year previously he had started to experience intermittent pain between the shoulder blades that had gradually increased.  There was some associated left arm numbness and left-sided weakness that had started in the previous year.  About 1 percent of the pain was in the neck and 99 percent in the arms.  The impression was cubital syndrome, a left C7 radiculopathy, and some myelopathy.  An MRI showed multilevel cervical spondylosis, especially on the left side at C5-C6, C6-C7, and C7-T1.  In August 1996, the Veteran underwent anterior cervical discectomies and allograft arthrodeses and plate fixation of C5-C6, C6-C7, and C7-T1, as well as left ulnar nerve transposition.  

In an April 2008 statement, the Veteran indicated that during service he had fallen 15 feet from a bridge and landed on his back.  The upper back and neck hurt badly, for which he was given pain medication and muscle relaxers.  This was the most serious in-service incident the Veteran recalled, but there were other "spills" as well.  

A March 2011 VA treatment record noted a diagnosis of cervical stenosis with a prior fusion in 1993 with current left upper extremity neuropathy.  

During his August 2015 Board hearing, the Veteran reported that about 1.5 years after separation from service his left arm started to go numb, which civilian doctors attributed to his cervical spine and which required the fusion of 4 vertebrae.  The Veteran believed that his 20 years in the infantry, including wearing a heavy helmet and carrying block sacks of up to 150 pounds caused or contributed to the post-service neck problems.

Thus, the Veteran clearly has a current cervical spine disability.  The critical question, therefore, is whether such disability was incurred in or is otherwise related to his service.  The Board concludes it was not.

The sole evidence supporting an association between the Veteran's cervical spine disability and service are his lay contentions.  In that regard, the Veteran can attest to physically observable symptoms and diagnose certain disabilities in some cases, but as to the specific issue in this case, the etiology of the cervical spine disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, his lay contentions regarding a relationship between an in-service fall or other incident of service and his current cervical spine disability are afforded no probative weight.

In reaching that conclusion, the Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a) and that in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) the Federal Circuit held that in some circumstances service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b), based on chronicity and continuity.  That said, 38 C.F.R. § 3.303(b) clearly indicates that, "This rule does not mean that any manifestation of joint pain... in service will permit service connection of arthritis... first shown as a clearcut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word, 'Chronic.'"  In this case, the Veteran concedes that he did not experience ongoing cervical spine pain from the time of his 15-foot fall or otherwise from service.  Instead, his neck and upper extremity symptoms started more than one year after separation from service.  Here, cervical arthritis was not noted during service.  In addition, he did not have characteristic manifestations sufficient to identify the disease process.  Given the absence of a continuity of symptomatology, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted.

Thus, there is no competent evidence of record suggesting that the Veteran's current cervical spine disability was incurred in or is otherwise related to his service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Prostate Cancer

The Veteran contends that his previously diagnosed prostate cancer was caused by in-service exposure to herbicides, to include Agent Orange.  Specifically, he alleges that he had numerous instances of exposure to herbicides due to cleaning equipment and vehicles returning from the Republic of Vietnam, handling of 55 gallon drums that may have contained herbicides, and service in the vicinity of the demilitarized zone (DMZ) in the Republic of Korea in 1981 and 1982.

With respect to service connection based on herbicide exposure, VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active service, certain diseases, including prostate cancer, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Department of Defense (DoD) has identified specific units it has cited that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  38 C.F.R. § 3.307(a)(6)(iv).  

VA's Adjudication Procedure Manual, M21-1MR, contains a list of a number of Battalions of Infantry, Cavalry, Armor, and Artillery Divisions identified as specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  If a veteran alleges service along the DMZ in Korea, and was assigned to one of the cited units during this period, then that veteran's exposure to herbicides on a factual basis is conceded.  Id.  Once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Veteran did not have any service in the Republic of Vietnam.  He did have service in the Republic of Korea, however, that service was from July 1981 to July 1982.  As such, the above presumptive provisions do not apply to the Veteran.  

The Board notes, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Veteran's service treatment records do not include complaints of prostate or other genito-urinary problems.  His May 1991 Report of Medical Examination prior to separation included normal findings as to the genitourinary system.  In a contemporaneous Report of Medical History, the Veteran did not report any specific genito-urinary symptoms.  The Veteran does not contend that he had prostate problems in service or within one year of separation, but that his prostate cancer developed years after service due to in-service herbicide exposure.

Private treatment records indicate a diagnosis of prostate cancer in approximately August 2007.  The Veteran has reported associated symptom onset beginning in 2006.  In October 2007, the Veteran underwent a laparoscopic radical prostatectomy and bilateral pelvic lymph node dissection.  

The Veteran was afforded a VA examination in January 2009 for his prostate cancer claim.  The examiner noted review of the claims file.  The Veteran reported a formal diagnosis of prostate cancer in September 2007, with symptoms beginning in 2006 (pain in the groin area and decreased strength of urine stream).  There was no pain with urination or noted blood in the urine.  He was treated with a radical prostatectomy.  Following examination, the examiner diagnosed prostate cancer, status post radical prostatectomy.  The examiner did not provide an opinion as to the etiology of the prostate cancer.

In a June 2010 statement, the Veteran stated that he had no family history of prostate cancer.  His first assignment after entry into service in 1971 was to clean and repair equipment that had been used in Vietnam.  He indicated that because Agent Orange had a half-life of 7 to 11 years that the chemicals would still have been at close to 100 percent strength.  Thereafter, in 1974 or 1975 he had handled a number of mostly empty 55 gallon drums on one of the Aleutian Islands.  Although the Veteran was unsure what previously had been stored in the drums, he remembered that there was no vegetation except for a few weeds growing in the area of the stored drums.  In addition, he had served along the demilitarized zone (DMZ) in South Korea and had observed hundreds of barrels containing herbicides of some sort that smelled like weed killer and where the barrels had leaked there was no vegetation at all.  In summary, the Veteran believed that he had been exposed to Agent Orange on many occasions and that the exposure was the cause of his prostate cancer.

In support of his claim, the Veteran submitted treatise evidence documenting the use of herbicides in the Republic of Korea in 1968 and 1969 - as discussed above.

A December 2014 RO memorandum found that the Veteran's allegations of herbicide exposure during service could not be substantiated.  

In support of his claim, the Veteran submitted a July 2015 statement from his private physician that indicated, in relevant part, "Given early age of onset, high grade disease and lack of family history as well as exposure to equipment that was likely laden with Agent Orange, his cancer is likely related to his military exposures."

During his August 2015 Board hearing, the Veteran indicated that as part of his duties in 1971 he had to clean all the vehicles coming off the railhead.  Some of these vehicles smelled like fertilizer, which he now believes was Agent Orange.  In addition, during his service in Alaska he went on a mission to recover empty 55-gallon drums that had been dumped on the Aleutian Islands, which he loaded on to a large cargo ship.  He believes that the drums originally contained Agent Orange because they smelled like fertilizer.  Finally, he was stationed in the Republic of Korea at Guard Post Collier near the DMZ, from which they ran numerous patrols into the DMZ.  The hill on which they were stationed and the surrounding area was barren and free of vegetation.  He believed that Agent Orange was used in those areas.

An August 2015 statement from a fellow service member corroborated the Veteran's reports of cleaning vehicles returning from Vietnam from 1971 to 1973 and the mission to the Aleutian Islands where they loaded 55 gallon drums that smelled like fertilizer.  

The Board concludes that the evidence does not establish that the Veteran had exposure to Agent Orange or other herbicide agents in service.  The Board acknowledges his reports regarding cleaning equipment and vehicles returning from Vietnam and handling 55 gallon drums in the Aleutian Islands and contentions that these may have been contaminated by residuals of Agent Orange.  There is no evidence to support that conclusion.  Appropriate requests regarding confirming herbicide exposure have been made based on the Veteran's contentions, but have been found to be without merit.  The Veteran certainly is competent to report the strong smell of fertilizer in the 55 gallon drums and the dirt and detritus he had to clean from the material returning from Vietnam, but he is not competent to conclude that these observations and sensations prove exposure to Agent Orange.  As noted, the Veteran served in the Republic of Korea, but not during a period when Agent Orange has been recognized as being used.  Based on the foregoing, the Board finds the Veteran's assertions regarding Agent Orange or other herbicide exposure to be clearly so speculative on its face as to not constitute credible evidence of herbicide exposure in service.  As there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for prostate cancer and its residuals.

In reaching that conclusion, the Board has considered the July 2015 statement from his private physician opining that the Veteran's prostate cancer was likely related to in-service Agent Orange exposure; however, this opinion relies on the premise that the Veteran did have exposure to equipment that was "laden" with Agent Orange.  Again, the evidence does not support such exposure.  As such, the Board finds the above opinion of no probative weight.

The Board recognizes that the Veteran has included multiple materials and lay statements regarding the half-life of Agent Orange.  Again, however, there is no competent evidence that the Veteran was exposed to Agent Orange, either at the time of application or at some point in its half-life.  

There is no lay or medical evidence to suggest that the Veteran's prostate cancer and its residuals were incurred in service or are otherwise related to service.  He did not begin to experience symptoms of prostate cancer until many years after service and there is no medical evidence to suggest any link to service - other than the above medical opinion linking the prostate cancer to Agent Orange exposure, which is not supported by the evidence.

In summary, the Veteran's service treatment records show no complaints of or symptoms consistent with prostate cancer and he has reported the onset of symptoms many years after separation from service.  The evidence does not demonstrate in-service exposure to Agent Orange or other herbicide agents contemplated in 38 C.F.R. §§ 3.307 and 3.309.  No medical professional has ever attributed the Veteran's prostate cancer to his service, other than the July 2015 statement linking prostate cancer to Agent Orange exposure, which is not demonstrated.  Based on the foregoing, service connection on a direct basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Right Great Toe

The Veteran's right great toe disability is rated as 10 percent disabling under DC 5284-7804.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Here, the Veteran's right great toe disability is rated as analogous to foot injuries, other (DC 5284) and superficial painful scars (DC 7804).  38 C.F.R. §§ 4.71a, DC 5284; 4.118, DC 7804.  The Veteran alleges his right great toe disability is more severe than currently rated.  

As an initial matter, the Board notes that the March 2016 Supplemental Statement of the Case (SSOC) specifically indicated that the Veteran's service-connected residuals of a right great toe injury included a noncompensable evaluation based on arthritis, degenerative without incapacitating episodes involving the interphalangeal, metatarsal, and tarsal joints of the right foot.  As will be discussed immediately below, the Board concludes that separate 10 percent ratings are warranted for the Veteran's pain in the scar associated with the right great toe disability (under DC 7804) and for the separate and distinct pain in the joints adversely affecting his range of motion and general functioning (under DC 5284).

In September 2001, the Veteran's right great toenail was removed due to it having been stepped on at some point since service.  In April 2008, the Veteran was treated for right great toe pain that he had been experiencing for the previous week.  

In an April 2008 statement, the Veteran indicated that since having the right great toenail removed he continued to have pain (which he thought might be arthritis) and periods of gout in the toe.  These problems caused him to be less active than he would prefer.

The Veteran was afforded a VA examination for the right great toe in January 2009.  The Veteran described right great toe pain that was ongoing at 4 out of 10, but could be increased if he bumped the toe against something.  He denied associated weakness or fatigue.  He treated the pain with medication and was able to perform all his usual activities.  The Veteran had stopped working in 2007, but prior to that he had missed about 3 days per year due to pain in the toe.  He would walk about 6 blocks at a time and stand for 30 minutes.  He did not use shoe inserts or custom shoes.  On examination, there was no evidence of painful motion, weakness, or instability.  There was tenderness to pressure at the nail bed.  He was able to bear weight normally without pronation or arch collapse.  There was tenderness at the great toe, but not at the metatarsal heads, heel, or Achilles.  The great toe had dorsiflexion of about 10 degrees and plantar flexion of about 30 degrees, which was unchanged with repetition or increased functional loss due to weakness, impaired endurance, incoordination, instability, or acute flares.  There was a scar (i.e. the site of the missing toe nail) of 1 centimeter by 1 centimeter, with tenderness at the site, but no depression, elevation, or ulceration.  

During his August 2015 Board hearing, the Veteran discussed how he would trip often because his right great toe would drag due to a lack of strength.  The previous night, for example, he had tripped on the rug coming into his bedroom.  

The Veteran underwent a VA examination for his right great toe in February 2016.  The Veteran reported intermittent pain in the right great toe every 2 months in warm weather and weekly in cold weather.  He treated the pain with warm soaks, which improved the symptoms for several hours.  The Veteran denied flare-ups of right great toe pain.  There was no associated functional loss.  There was no associated flatfoot, Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  On examination, there was no pain in either foot, but there was noted to be less movement than normal due to discomfort, particularly during cold weather.  That said, there was no pain, weakness, fatigability, or incoordination that significantly affected functional abilities due to flare-ups.  The great toenail was surgically absent, but the area was nontender.  There was mild bony enlargement of the associated metatarsophalangeal and interphalangeal joints, but they were nontender to palpation.  Overall range of motion was without pain with repetition, but was mildly limited in metatarsophalangeal flexion to 0 to 10 degrees and extension from 0 to 30 degrees, as well as interphalangeal flexion from 0 to 25 degrees and no extension.  There were no abnormal calluses or skin breakdown.  There was an associated scar that was barely visible, nontender, stable, and 1 centimeter long by 0.3 centimeters wide.  The Veteran required constant use of a cane for an unrelated back condition.  The foot condition would not be better served by amputation of the right great toe with prosthesis.  X-rays showed arthritis of the first metatarsophalangeal and distal interphalangeal joints.  The examiner indicated that the right great toe disability would not affect the Veteran's ability to perform occupational tasks.  The Veteran reported that he often dragged his right foot, which he wondered was due to the right great toe problem.  The examiner acknowledged that there was weakness of dorsiflexion of the right foot (foot drop), but this was less likely than not related to the right great toe disability because there was no medical mechanism or medical complication of the right great toe that could cause foot drop.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code (DC) 7804 provided a maximum rating of 10 percent for superficial scars painful on examination.  Note (1) to DC 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  DC 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.  As such, the maximum rating available under DC 7804 already has been awarded.      

No other DC applicable to scars would render a higher rating in this case.  In regard to skin conditions, DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2008).   DCs 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7802, 7803 and 7805 (2008).

The criteria for DC 7801 provide for scars that are deep (meaning there is underlying soft tissue loss or damage), or cause limitation of motion, and exceed 6 square inches (39 sq. cm.) a 10 percent disability rating.  See 38 C.F.R. § 4.118, DC 7801 (2008).  A 20 percent disability rating is available for scars exceeding 12 square inches (77 sq. cm).  In this case, the Veteran's scar does not cause any limitation of motion, is not deep, is well-healed, and is not elevated or depressed.  Thus, the Veteran's scar is not shown to be sufficiently large to qualify for a higher rating under DC 7801.

(The Board notes in passing that despite the Veteran not requesting consideration under the revised scar codes that the RO analyzed the claim under the new regulations.  Although this is not the proper procedure under the regulations, the Board notes in passing that under the revised criteria in effect from October 23, 2008, under DC 7804 one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  As the Veteran does not have more than two unstable or painful scars associated with his right great toe disability that a rating under the revised DC 7804 is not warranted and no other revised scar DC would afford the Veteran a higher rating.)

Disabilities of the foot are rated under DCs 5276 through 5284.  As an initial matter, neither of the Veteran's right great toe disability has been shown to be associated with pes planus, weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2016).

Under DC 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See id.

The words "marked," "severe," and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After consideration of all of the evidence of record, the Board finds that a separate 10 percent rating is warranted under DC 5284 for the entire appellate time period for the Veteran's pain and limited motion of the right great toe.  As discussed above, the March 2016 SSOC specifically concluded that a noncompensable rating was warranted for degenerative arthritis involving the interphalangeal, metatarsal, and tarsal joints of the right foot.  During both the January 2009 and February 2016 VA examinations, however, the Veteran had pain in the right great toe and foot (separate and distinct from his tender scar, discussed above) that limited his range of motion to 10 degrees of flexion and 30 degrees of extension at the metatarsophalangeal joint.  These findings were consistent at both examinations and represent less than half the expected range of motion for both flexion and extension of that joint.  The Board concludes that such motion is consistent with a moderate foot injury.  As the Veteran retains some motion in the right great toe and foot, as well as sensation, the Board does not find that a 20 percent rating is comparable to a moderately severe injury of the foot.  

The Board also has considered the Veteran's contentions that he has right foot drop with dragging of the right great toe due to his service-connected disability.  The February 2016 VA examiner specifically acknowledged the findings of foot drop, but concluded that the physiological basis for the foot drop could not be linked to the service-connected right great toe disability.  The Board finds the examiner's opinions of significantly greater probative value than the Veteran's in this case, given the examiner's greater level of training, experience, and medical expertise to evaluate the cause of the foot drop and its relationship with the service-connected right great toe disability.  As such, a separate disability rating for the right foot drop is not warranted.  Similarly, the Veteran has documented gout in the right great toe, but there is no lay or medical evidence to suggest that such symptoms or disability are related to his service or service-connected disabilities.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, the Veteran's right great toe problems cause difficulties with some activities of daily living and occupational functioning.  That said, repetitive motion testing has not shown any increased loss of motion on repetition and there is no evidence of muscle atrophy.  The current ratings assigned contemplate the Veteran's pain and associated difficulties.  In reaching that conclusion, the Board observes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, the Veteran does have calluses on the feet, but the examiner specifically found that he had normal use of the feet.  The Veteran has described problems with extended standing or walking; however, as his right great toe is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine could be and is used regularly by the Veteran.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent under DC 5284 or 10 percent under DC 7804 for the right great toe injury and residuals.  Furthermore, the Board concludes that in light of the consistent symptomatology during this appellate period and the absence of the necessary criteria for a higher rating at any point other than that discussed above, that further staged ratings are not for application.  

Bilateral Hearing Loss

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

It is noteworthy at the outset that hearing loss disability is rated based on audiometry specified by regulation.  Inasmuch as any audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.

Prior to May 1, 2014

The Veteran claims that the noncompensable rating assigned prior to May 1, 2014, does not accurately depict the nature of his disability during that period.  (As will be discussed below, the Board finds that a 20 percent disability rating is warranted for the period from May 1, 2014, through July 25, 2014.)

VA treatment records document intermittent treatment visits for his bilateral hearing aids.  

The Veteran underwent a private audiometric evaluation in April 2008.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

25
50
75
75
LEFT

20
35
75
80

Speech audiometry revealed speech recognition ability of 84 percent for the right ear and 68 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 56.25 for the right ear and 52.5 for the left.  The Board notes that the above speech recognition testing did not indicate the word list utilized, specifically whether it used the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, the foregoing may not be used for rating purposes.

The Veteran underwent an April 2009 VA examination.  At that time, he complained of hearing loss that significantly affected his ability to communicate effectively in employment situations and daily activities.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

20
45
70
70
LEFT

20
55
70
70

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent for the right ear and 94 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 51 for the right ear and 54 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the Veteran regarding his difficulty hearing.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The probative medical evidence does not show the Veteran's hearing loss reached a compensable level at any point during the appellate period prior to May 1, 2014.  Staged ratings for the period prior to May 1, 2014, therefore, are inapplicable here.  See Hart, 21 Vet. App. at 505.  Considering the results of the VA examinations, entitlement to a compensable rating prior to May 1, 2014, is denied.

From July 25, 2014, to July 1, 2015

The Veteran claims that the 20 percent rating assigned for this period does not accurately depict the true nature of his disability during that period.

The Veteran underwent a VA audiometric evaluation on May 1, 2014.  The Veteran reported gradual decrease in his hearing acuity bilaterally.  The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

30
65
75
75
LEFT

25
60
75
80

Speech audiometry revealed speech recognition ability on the W22 word list of 72 percent for the right ear and 76 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 61.25 for the right ear and 60 for the left.  The Board notes that the above testing did not utilize the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, the foregoing may not be used for rating purposes.  

The Veteran underwent a VA audiology examination on July 25, 2014.  The Veteran described the impact of his hearing loss as difficulty understanding what people were saying in the presence of background noise.  The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
70
75
LEFT

30
55
75
75

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 68 percent for both the right ear and the left ear.  The average of the pure tones between 1000-4000 Hz was 59 for both the right ear and the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of V for both the right ear and the left ear.  Such a degree of hearing loss warrants a 20 percent evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

During his August 2015 Board hearing, the Veteran described his worsening hearing acuity.  His hearing aids worked well in quiet environments, but in areas with background noise the Veteran experienced significant problems.  

Based on the testing results from July 25, 2014, the Veteran meets the criteria for a 20 percent disability rating.  As discussed above, the May 1, 2014, VA audiological results cannot directly be used for rating purposes, as the speech recognition test used was not from the Maryland CNC word list.  That said, the Board finds it extremely significant that the puretone hearing acuity measured during the May 1, 2014, test closely mirrored (or were even worse than) that found in the July 2014 VA examination testing.  Given the puretone testing results and the close proximity in time to the subsequent July 25, 2014, word recognition test results using the Maryland CNC word list, the Board will presume that had the Maryland CNC test been utilized at the time of the May 1, 2014, testing the results would have been substantially similar to the results from July 25, 2014.  As such, the Board finds that a 20 percent disability rating for the Veteran's bilateral hearing loss disability is warranted from May 1, 2014.  The Board recognizes that it is possible that the Veteran's hearing acuity worsened to the point that a 20 percent disability rating would have been warranted at some point prior to May 1, 2014; however, as the previous testing results do not meet the criteria for a compensable disability rating and it is unclear at precisely what date the Veteran's hearing acuity decreased to the point that he met the criteria for a 20 percent disability rating, the Board finds that an effective date of May 1, 2014, for the increased rating is appropriate.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level greater than 20 percent between May 1, 2014, and July 1, 2015.  (As will be discussed below, the Board finds that a 40 percent disability rating is warranted for the period from July 1, 2015, to February 10, 2016.)  Staged ratings for this time period, therefore, are inapplicable.  See Hart, 21 Vet. App. at 505.  Considering the results of the VA treatment results and examination, entitlement to rating greater than 20 percent is denied from May 1, 2014, to July 1, 2015.

From July 1, 2015

As discussed above, the Veteran's 40 percent disability rating is effective from February 10, 2016.  The Board concludes that the 40 percent disability rating is warranted from July 1, 2015, based on the private audiological testing results discussed immediately below.  The Veteran claims that the 40 percent rating assigned does not accurately depict the current nature of his disability.

The Veteran underwent private audiometric evaluation on July 1, 2015.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

55
70
80
85
LEFT

35
70
80
85

Speech audiometry revealed speech recognition ability on the NU-6 word list of 72 percent for the right ear and 100 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 72.5 for the right ear and 67.5 for the left.  The Board notes that the above testing did not utilize the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, the foregoing may not be used for rating purposes.

The Veteran underwent a private audiological examination on September 3, 2015.  The Veteran reported increased difficulty hearing and that he did not wear his hearing aids at all times.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

50
65
75
80
LEFT

40
70
80
85

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 54 percent for the right ear and 70 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 67.5 for the right ear and 68.75 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VIII for the right ear and VI for the left ear.  Such a degree of hearing loss warrants a 40 percent evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

The Veteran underwent a VA audiology examination on February 10, 2016.  
The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

55
70
80
85
LEFT

35
70
80
85

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 56 percent for the right ear and 68 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 73 for the right ear and 68 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VIII for the right ear and VI for the left ear.  Such a degree of hearing loss warrants a 40 percent evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

Based on the testing results from September 3, 2015, the Veteran meets the criteria for a 40 percent disability rating, which is consistent with the results subsequently found during the February 2016 VA examination.  As discussed above, the July 1, 2015, private audiological results cannot directly be used for rating purposes, as the speech recognition test used was not from the Maryland CNC word list.  That said, the Board finds it extremely significant that the puretone hearing acuity measured during the July 1, 2015, test closely mirrored that found in the September 3, 2015, private testing and February 2016 VA testing.  Given the puretone testing results and the close proximity in time to the subsequent September 3, 2015, word recognition test results using the Maryland CNC word list, the Board will presume that had the Maryland CNC test been utilized at the time of the July 1, 2015, examination the results would have been substantially similar to the results from September 3, 2015.  As such, the Board finds that a 40 percent disability rating for the Veteran's bilateral hearing loss disability is warranted from July 1, 2015.  The Board recognizes that it is possible that the Veteran's hearing acuity worsened to the point that a 40 percent disability rating would have been warranted at some point prior to July 1, 2015; however, as the previous testing results do not meet the criteria for a 40 percent disability rating and it is unclear at precisely what date the Veteran's hearing acuity decreased to the point that he met the criteria for a 40 percent disability rating, the Board finds that an effective date of July 1, 2015, for the increased rating is appropriate.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, there is no evidence of a change in the Veteran's hearing since the February 2016 examination and, therefore, nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level greater than 40 percent from July 1, 2015.  Staged ratings from July 1, 2015, therefore, are inapplicable here.  See Hart, 21 Vet. App. at 505.  Considering the results of the VA examination, entitlement to rating greater than 40 percent is denied from July 1, 2015.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right great toe and bilateral hearing loss disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right great toe and bilateral hearing loss disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

With respect to the hearing loss disability, the Veteran reports difficulty understanding others, particularly in areas with significant levels of background noise.  The Court has specifically held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, -- Vet. App. -, 2017 WL 877340 (March 6, 2017).  As such, the Veteran's difficulty hearing others, to include in environments with significant background noise, is fully contemplated by the current ratings assigned for his bilateral hearing loss disability.

As to the right great toe disability, the Veteran reports symptoms such as pain, tenderness, limited motion, and difficulty with extended standing and walking.  He also had a tender scar at the site of the removed right great toenail.  The current ratings under DCs 5284 and 7804 contemplate these and other symptoms.  

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.  As such, further consideration of referral for extraschedular consideration on a collective basis is unnecessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Veteran has not submitted evidence or argument that his service-connected disabilities alone render him unemployable.  As such, the Board concludes that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to an rating greater than 10 percent for residuals of injury to the right great toe injury, manifested by a painful scar, is denied under DC 7804.

The criteria for a separate 10 percent rating for residuals of injury to the right great toe, manifested by tarsal and metatarsal involvement of the interphalangeal, metatarsal, and tarsal joints of the right foot, is granted under DC 5284, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable rating prior to May 1, 2014, for a bilateral hearing loss disability is denied.

Entitlement to an increased rating of 20 percent from May 1, 2014, to July 25, 2014, for a bilateral hearing loss disability is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an rating greater than 20 percent from May 1, 2014, to July 1, 2015, for a bilateral hearing loss disability is denied.

Entitlement to an increased rating of 40 percent from July 1, 2015, to February 10, 2016, for a bilateral hearing loss disability is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an rating greater than 40 percent from July 1, 2015, for a bilateral hearing loss disability is denied.

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


